Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 3-6 are objected to because of the following informalities:  Claim 1 should begin with the word “A,” that is, “A nanoparticle” to make the claim a proper sentence.   Dependent claims 3-6 should begin with the word “The,” that is “The nanoparticle” to make claims 3-6 into proper sentences.   Further regarding claim 3, there is a period “.” after “or equal to 3.”   This is not correct punctuation.   It appears the period “.” Is intended to be a comma “,”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 3 recite “F represents a functional group such as.”  It’s unclear whether the components following “such as” are merely exemplary or part of the claimed invention.  Further regarding claim 1, it’s unclear what the difference is between “a metal surface pre-functionalized using,” as presently claimed, as opposed to “a metal surface functionalized using.” The application does not teach what “pre-functionalized” is in relation to, and how “pre” in “pre-functionalized” limits the claim.    Further regarding claim 3, the claim recites “Nanoparticle according to claim 1, which is furthermore functionalized using at least one thiolated molecule.”   As there are no method steps or description of how the at least one thiolated molecule is used, it’s unclear what the scope of “using” is in the claims.
It’s unclear if claim 3 requires that the nanoparticle to comprise the thiolated molecule described, or if the thiolated molecule can be used in another way, such as as a solvent, coreactant, or thiol donor.   Similarly, claim 5 recites “is furthermore functionalized using at least one biomolecule bound to said linker molecule.’  In claim 5, it’s unclear how the biomolecule bound to said linker molecule is “used” in the functionalization.  Further regarding claim 4, the claim recites “said thiolated linker molecule” of claim 3.  There is no thiolated linker molecule in claim 3 or claim 1 from which claim 3 depends.  As there is no thiolated linker molecule in claim 3 or in claim 1 from which claim 3 depends, there is insufficient antecedent basis for the limitation in claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160243254 to Artzi (IDS filed 12/10/2021).  Artzi discloses theranostic nanoprobes comprising gold nanoparticles functionalized with a monolayer of thio-PEG-OH, corresponding to applicant’s formula (1) (a nanoparticle comprising a metal surface pre-functionalized using a self-assembled protective monolayer formed by a matrix of molecules); HS-C2H4-CONH-PEG-O-C3H6-COOH (3500 Da), corresponding to applicant’s formula (7) SHCH2CH2(CH2CH2O)qOqO--F, where F is C3H6-COOH and q is 41; and a thiol-DNA-hairpin (a biomolecule comprising a thiol function), corresponding to the thiolated molecule of instant claim 3 (abstract; paragraphs 9-13; 44-71, and 112).  The PEG spacer imparts  stability to the theranostic nanoprobes, ensures facile functionalization of the gold nanoparticle with the DNA-hairpins, anchors, including DNA-oligonucleotides, and ensures a desirable distribution of DNA-hairpins on the surfaces of the gold nanoparticles (paragraph 446)  The gold nanoparticles are functionalized with an amount of spacer molecules sufficient to cover from about 5% to about 50% of the surface area of the gold nanoparticles (paragraph 65). In another embodiment, the gold nanoparticles are functionalized with an amount of spacer molecules sufficient to cover from about 10% to about 50% of the surface area of the gold nanoparticles (a covareage rate of between 1.5% and 99%; a coverage rate of at least 1%; a coverage rate which is at least 10%). In a further embodiment, the gold nanoparticles are functionalized with an amount of spacer molecules sufficient to cover from about 20% to about 40% of the surface area of the gold nanoparticles (a coverage rate of between 1.5% and 99%; a coverage rate of at least 1%; a coverage rate which is at least 10%). (paragraph 64). In a particular embodiment, the gold nanoparticles are functionalized with an amount of spacer molecules sufficient to cover about 30% of the surface area of the gold nanoparticles (a coverage rate of between 1.5% and 99%; a coverage rate of at least 1%; a coverage rate which is at least 10%). (paragraph 64). The gold nanoparticles of the theranostic nanoprobes provided herein may be selected from those that are commercially available, or made by techniques known in the art, such as the citrate reduction method (paragraph 44).  It is well-known, for example, that a thiol functional group can undergo an exchange with a citrate group on the surface of a gold nanoparticle (paragraph 44).   The gold nanoparticles, in some embodiments, include citrate groups on their surfaces, and these citrate groups may be contacted with a thiol-DNA-hairpin to bond a thio-DNA-hairpin to the surface of a gold nanoparticle. In one embodiment, DNA-hairpin includes a thio-DNA hairpin (paragraph 53).  The spacer (linker), in embodiments, comprises polyethylene glycol (PEG) and a functional group capable of covalently bonding the linker to a gold nanoparticle. Such a spacer is referred to herein as a "PEG spacer." (paragraph 64).  A PEG linker may include a thiol group that reacts with a citrate group on the surface of a gold nanoparticle in order to bond a thio-PEG spacer to the surface of the gold nanoparticle (paragraph 64).  A variety of functional group anchors are envisioned, which correspond to applicant’s F (paragraphs 66-70).  The anchor may be a thiol-DNA-oligonucleotide (a biomolecule comprising a thiol function). 
Artzi fails to teach instant n is equal to or greater than 3 and equal to or less than 11, and further fails to teach that instant m is equal to or greater than 1 and equal to or less than 12. 
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to optimize the number of PEG units in the linker of Artzi to improve the nanoparticle for theranostic nanoproble applications in cancer multidrug resistance.  In this way, one would find n is i is equal to or greater than 3 and equal to or less than 11, and further fails to teach that instant m is equal to or greater than 1 and equal to or less than 12 through routine experimentation.  “‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” MPEP § 2144.05, II.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
June 29, 2022